ORDER
PER CURIAM
Scott McCabe (Movant) appeals the judgment of Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. In one point on appeal, Movant argues that the motion court clearly erred by denying his motion for post-conviction relief because he established facts unrefuted by the record that his plea counsel was ineffective for advising him that if he entered a' blind plea of guilty, he would be sentenced to a long-term drug treatment program, and as a result, Mov-ant’s plea was involuntary.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for. the use of the parties setting forth the- reasons for our decision. Rule 84.16(b).